OFFICE        OF THE ATTORNEY GENERAL        OF TEXAS
                                    AUSTIN




u0n0rabie    aidmy        mthom
Seoretory   oi    Gtate
Austin,   Texaa
Dear Ur.    Letham:               Opinion   No, O-6111
                                                                     oertiti8a-




                                                    your requeet        for,an
                                                                ,

                                                   o~cure’oti       November

                                                        at the ohair-
                                                   tion Qahall forth-
                                                   Mates at the pri-

                                                         meeting of
                                          the Pirst Tuesday after
                         Pter the fourth Saturday in August
                          ear, will be September 12, 1044.
                          onfXiokwith     Article   !WW, which in
                          t with drticle     2137, but we are not
                        th these particular       conflicts,      and
                        allowed by the demooratia          party,)
      Presumably,  the certification     of the nominees of the
      demooratio  party will bo made Immediately         after     the
      meeting of this convention.
             *Artlola 3184 proridee  that po\itioal    paytiee
      who cast as many as 10,000 votes and less than 100,000
      rote8 for Governor in the preceding     general   election
      may nominate by either primary eleotlon       or by oonven-.
      tiolii   In the event euoh,nominations    are by convention,
lionorable   Sidney Latham i-      page 2




      drtiole  3167 provide8   for aertifioation      ot such
      nominees to . the Seoretary
                        . . .       OS’
                                 __ .  State,
                                          _      but
                                                  _-_ is r&lent
                                                         .
      as to the time within whiOn auoh Oertlfloatlon          io
      to lie made.
              *Article     3189 makes provision     tor non-partisan        :
       and Independent       candidates    to hare their namee
       placed upon the general election           ballot    by appli-
       cation addreesed        to’the   Secretary  of State and:
       t .** delirered      to him within thirty       da a after pri-
       mary eleotion       day,.,’    Presumably,    t I+-
                                                         0 phrase ‘pri-
       mary election       day’ refers    to the weoon& primary whiah
       falls   this year on August 26th, oncl the thirty             days
       thereafter      allowed for the filing      of independent      oan-
       dirlatee would be September 25, 1944.
             *The Forty-Beoond       Legislature    pcraeed an sot known
       ae’Ghapter    183, page ‘314, General Laws of 1931, whioh
       was coclifiea    as Artioler    3979, 3079A, .3979B aa 9989~,,
       the last of whioh articles         provide8    that the names of
       the candidates     for President      and Vi.00 Pre.si&ent shall
       be oertified     to the Seoretary       of State’ ,,, at least
       twenty &aye prior to the eleotion...t              In an opinion
       dated September 28, 1932 and addreseed             to the then
       Secretary    of State, kra* Jane       I. MoGallum, the then
       Attorney Oenerel, Hon. James V.. Allred,            held this
       1931 aot to be YOM. In an opinion sated August 27,
       1938, and addrebretl to the then Amsietant             Secretary
       of &ate,     16. E, Sazullin, the then Attorney Oeneral,
       lion. William HoGraw, held the 1931 aot valid,              at
       leaat by implioation,        and gave full foroe and eiT0Ot
       to its prorieions.
             *Artiole    2966 provide6   that absentee  ballots
       shall be Oast t , . , not more than tw entr (22,). w,
       nor lees than three       3 ‘N .w   prior to the date of
       auah ‘an election,-9
              *Ax-tide 3336 maker it the duty of the .Seoretary
       of State tat least     thirty    &12 before Baoh general
       election    , , .( to presoribe      all form8 neoeesary,for
       the election     and to furnish    Mm0 to eaoh oounty judge.
       Thin inoludee     the furnishing     of a sample ballot    oon-
       taining   the names of nominee8 for all political          par-
       tiee and independent      candidatei.     Thit~ duty would
       therefore    hare to be aoOomplishM not later        than
       Ootober 3, 1944.
Honorable   SMney Latham -- ,pagb 3



            WA11 computations of time herein hare been made
      under the general rule of eroluding   the first and in-
      eluding the last day of the per104 involved.
              *The rarioue    confliots     in the above statuter~.
       are quite apparent.       St would appear that in any
       event this office      could not begin the preparation
       of the general elcotion        ballots   until  after   Septem-
       ber 23th, the deadline        dste for non-partisan      and in-
    ,, dependent oandidat0s       as 3rOtidcd in Article       3133.    :
       We woui& then have from September 26th to October
       0th to have the sample ballots          printed   and to fur-
       nish them to the county judges un&er Article             2926).
       1x1view~of the labor shortage in moet'printi8g              080
       tablishmenta     this would certainly       be the minimum
       time within whioh the ballots          oouli¶ be obtained from
       the printer.      On the other hand, if the aot of X931
       (Artiole    3G79G) A.6 valid,     an8 If any polltioal     party
       availed   itself    of the full time allowed under this
      8rtiCle   for   Oertifying     it8   pr~ai.dential    Oandidatesi
      the ballot    would hare to be held open by thie offioe
      until   October 18th which would preclude               our comply-
      ing with Article       2925.     There would likewise          be a’
      hiatus   between Artiole       3OTQGand the absentee            rating
      law (ktiOl0      395S) as absentee       voting       should begin
      on the very day which would be the last day for oer-i,
      tifying   presidential       candidates,     but    there will ha?e
      been no time in which to have the ballots                  printed
      and furnished     to the county judges,           if it must be
      held open until      the 30th day preoeding            the election
      as provided    in Article       3i~79G. If thf.6 date is fol-
      lowed, oonaidering       the time that would be requiretl
      for this office      to have sample ballots            printed    and
       the time required for the counties              to repro&u00 the
      ballot   in suffioient       quantities    to meet their         needs,
       there is no doubt but that the entire period pro-'
      tided for absentee       voting will hare expired before
       any ballots    were available       for dietributionb
             *Sinoe no time limit       is prescribed   by Article
      3167 for the oertification          of oandidates  of ,parties
      oasting    between 10,000 and 100,000 VOtes, and n0
      epecifio    time other than the word *forthrlth'~          Is
      specified     in Article     3133 with respeot,to    politioal
      partiee    nominating    at primary elections,     it is pre-
      sumed that the deatUine for these two olaeses              of
      political     parties   must be derived from some of the
      other statutory       provisions    herein mentioned.
klonorable   Sidney tatham        --    page 4




             *In the light        of the above facts,  will       you
      please advise this          office upon the following        in-
      quiries-t
             "1.  What la the oorreotdeadline     filing   date
             for certifications to this offioe    of oandldates
             whose name8 are to appear on the general eleo-
             tion ballot, after which this offioe      may pro-
             ceod to have the sample ballots   printed?
             "2.   fe  the general rule of excluding   the first
             and including    the last day of the period involv-
             ed applicable    to the computation of the dates
             involved   in this inquiry?
             "3. slave we oorreotly  computed the deadline
             dates of September 26th. October 0th and October
             18th under the statutes  above referred  tot*

           Under date of September 28, lo%,   this Department
rendered an opinion to the Secretary  of State, Jane Y. Mo-
Gallum, with respect  to the preol8e matter involved  in your
inquiry.
            In tho course of that opinion,     written   by llomer 0.
DeWolfe, Assistant    Attorney Ucneral,   aft&a      very oareful  re-
view of the pertinent     statutes, the followiug     oonclusion  w8s
announo ed I

             *Since     the   general eleotion     is to be held this
      year   on November eth,       and sin00 thero seems to be
      no reason why the certificate            of the Secretary        oi
      State oannot be made at the present             time, it is the
      writer's   opinion,     and you are so advised,          that you
      should certify      the names of the notinees          for state
      office   to the scveral       county    clerks of this state
      at the same time you make your oertifioatc                of nom&-
      nees f0.r district      office,    which is not later than
      October ,first,     or at least      within sufficient        time
      to permit the county clerks of this state to per-
      form their statutory        dutiee    am herein discussod,
      taking into consideration          a reasonable     time for
      the transmission       of your oertifloate        and the prep-
      aration   by the county clerks of the ballot               form and
      the time necessary       to have said ballots         printed,      in
uonorolie     8idIl~   wthull   -- page 8




      l&Ution to th etime rsqulrsd tar ths ostln
      of the names to be printsd on,uld b812:%
                                             ot,an
      ksepiry in mind the taot that the ballotr mat

                                                                        ,'
          LlcrDeUolCe*a opinion was ooaaidecad ad           lp*   " :
prowld in ~OOllr%renO4.
           - m sterling  vl Wrgueon et al,,88 8. w w (8j’$88,'
ih.0Wlpreme Qourt in a pr ouriam opinion rftorqw~ing
.th4 -above paragraph rrom blr~ DeWol?e*s o&ion,
            *Thisa oonolurdon  ot the Attorney Oenersl
      seems   to be in fair aooord with our 01n 0011"
      oeption    of the law**
               apps,arethe statutes are the same nou t&q 84r4
              It
at  the time of the rendition of'these opinkons,~and the apin-
ions, tbepefare,   are d4c.isiroof your qu4etioa.~
          It w&11 be noticed that the Suprem Oour.t~oplmio5
uao rendered a few days af+terthe Dewolis opinion. The Yoi                   "
Craw opinion mentioned by you as oonflioting with the Ail&d
opinion as to the validity of'Artiol4 307QC had not then
bean r t%xU!d-ed..

          80 th@t, as the queetloa   now stands,   it is      ruled
a~ ths 2uprem4 Court deoision s adopting    and appvating      the
Attornq  61ezmral"s opinion, as hereinabor,e   shown.,

           Yoreor,    Attornq  Qenwal lioCr,aw hSmseff,   tbrougb
Wr 5. t. Gray, his Aesietant , has apparently, ,&a ailed,
hold contrary   to his opinion of Augurrt 2?, ZDyi,, reCi?rred to
;LulJF, in the fatlowing r&peat.:
           ‘I* 4 *.   Theodore,    you are .adri,eed that
      .aWer oarerully   oemtruing    the statutes   at
      large that all num4s should be ~certlfi~ed     be-
      iF4   t&m date prwided    for in absent44 toting.
            *You clr4 :aleo advicwd that sinoe 5t ~r4-
      qu%ree ,a number oi daye to prepare the ballot
      and the printPng oi Dame that a reasonable
      amoupt of time ehould be taken into .oonsid~era-'
      'tion for that pwpoae,     but In no instance
      should the baUof not Iv4print.edand b,4An
                                         ^            -   -.   _




    the herds of the CrountjClerk prior to the
    thirtf days preoeding th# eleotion,* L- ,Dook
    8e8, p* mob
         That we h&r@ uid, we think, oonetitutee ul
ansuer to pur several qwetione6




                                       Aed ltant